IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00089-CV

TEXAS STATE TECHNICAL COLLEGE,
                                                              Appellant
v.

MONIQUE WASHINGTON,
                                                              Appellee


                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2013-2103-4


                            MEMORANDUM OPINION


       Monique Washington alleged she slipped and fell in some water in a building on

the campus of Texas State Technical College, a governmental entity. A water line had

broken in the ceiling of the building and flooded the floor. Washington sued TSTC for

the injuries she sustained in her fall. TSTC filed a plea to the jurisdiction which the trial

court denied.    Because the trial court did not err in denying TSTC’s plea to the

jurisdiction, we affirm the trial court’s order.
       The central issue in this appeal is whether there is some evidence of TSTC's

liability which would invoke the waiver of governmental immunity in the Texas Tort

Claims Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2) (West 2011). The Tort

Claims Act generally waives governmental immunity in premises liability cases if the

governmental unit would, were it a private person, be liable to the claimant according

to Texas law. Id.

       In its plea to the jurisdiction, TSTC challenged the substance of Washington’s

jurisdictional pleadings and contends Washington failed to present evidence that TSTC

had actual or constructive knowledge of the water on the floor on which Washington

slipped, thus failing to establish a waiver of TSTC’s governmental immunity. See Tex.

Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 221 (Tex. 2004). We review the trial

court’s ruling on a plea to the jurisdiction de novo. See id. at 228. Further, we take as

true all evidence favorable to the nonmovant and indulge every reasonable inference

and resolve any doubts in the nonmovant's favor. Id.

       To recover in a slip-and-fall case, a plaintiff must prove that the defendant had

actual or constructive knowledge of a dangerous condition on the premises such as a

slippery substance on the floor. Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 15 (Tex.

2014); Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). This may be accomplished

with a showing that "(1) the defendant placed the substance on the floor, (2) the

defendant actually knew that the substance was on the floor, or (3) it is more likely than


Texas State Technical College v. Washington                                          Page 2
not that the condition existed long enough to give the premises owner a reasonable

opportunity to discover it." Brookshire Bros., Ltd., 438 S.W.3d at 15-16 (quoting Wal-Mart

Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002)). TSTC objected to some of the

evidence Washington presented in her response to TSTC’s plea to the jurisdiction. The

trial court overruled its objection.1 However, even without that evidence, Washington

presented other evidence which raised a genuine issue of material fact concerning

TSTC’s actual or constructive knowledge of the water on the floor.

        Evidence was presented by both TSTC and Washington to determine the issue of

actual or constructive knowledge. The evidence included, but was not limited to,

deposition testimony of the various people involved with the incident.                            Trisha

Carpenter, a maintenance worker at TSTC, heard loud rattling and a bang in the ceiling

of the Roy Dugger Center on the TSTC campus on the morning of May 24, 2011. Water

then flooded out of the ceiling. Carpenter placed “wet floor” signs at either end of the

hallway where the water was running. In between those two signs were the student

lounge and the math labs.            Selby Holder, TSTC's Director of Physical Plant, was

informed by the custodial staff between approximately 7:30 a.m. and 8:00 a.m. on the

same day that there was water on the floor in the Dugger Center. Gary Johnson, a TSTC

professor, arrived at the Dugger Center at about 8:30 a.m. that day to teach a 9:00 a.m.


1 TSTC objected to the incident report attached to Washington’s response to the plea to the jurisdiction
and to the portion of her affidavit that relied upon the report. On appeal, TSTC complains about the trial
court’s ruling on those objections. Because we can dispose of the appeal without considering the objected
to evidence, we need not address the issue on appeal complaining about that ruling.

Texas State Technical College v. Washington                                                        Page 3
class.      When he walked into the Dugger Center, people were already trying to

“respond” to the water on the floor.                Johnson tried to help with barricades and

handmade signs. The water was by the math lab, filling much of that hallway, and was

in the lounge. Johnson considered it to be “a lot of water.” The flow of the water had

not been stopped by the time Johnson left to teach his class. Abigail Lewsader, a TSTC

employee, could see that the floors were still wet and could still see pools of water that

were being cleaned up at 11:00 a.m. or 12:00 p.m. as she left her class.

          Washington stated that on May 24, 2011, she entered the Roy Dugger Center for

a morning math class. While walking through the lounge area, she slipped and fell on

water that was on the floor. Two custodians were standing by the door and when

Washington fell, one looked at her and said, “My bad.” Documents submitted by both

TSTC and Washington indicated that Washington’s math class began at 10:00 a.m.

Further, Lewsader stated that Washington reported the fall to her and that the fall

occurred at 9:35 in the morning on May 24, 2011.2

          To avoid dismissal on the basis of governmental immunity, all Washington had

to do was show that there was a disputed material fact regarding subject matter

jurisdiction. See Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

Taking as true all evidence favorable to Washington as the nonmovant, and indulging

every reasonable inference and resolving any doubts in Washington's favor, the


2   This evidence was not part of the evidence to which TSTC objected.

Texas State Technical College v. Washington                                             Page 4
evidence submitted shows that at least an hour before Washington slipped and fell,

TSTC knew about the water on the floor in the area where Washington slipped. The

evidence also showed that TSTC was still trying to clean up the water in the area hours

after Washington fell. Further, it could be inferred that TSTC knew the water was still

on the floor when a custodian said “my bad” after Washington fell. This evidence was

enough to raise a fact issue as to whether TSTC had actual or constructive knowledge of

the water on the floor on which Washington slipped and whether TSTC’s immunity

was waived.

       Accordingly, the trial court did not err in denying TSTC’s plea to the jurisdiction.

TSTC’s sole issue is overruled, and the trial court’s order is affirmed.




                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 17, 2015
[CV06]




Texas State Technical College v. Washington                                          Page 5